                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA DREVALEVA,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                          No. 19-01454 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   THE UNITED STATES OF AMERICA, THE                                  ORDER DENYING
                                                                         14   OFFICE OF RESOLUTION MANAGEMENT                                    MOTION TO VACATE
                                                                              OF THE DEPARTMENT OF VETERANS
                                                                         15   AFFAIRS, ROBERT WILKIE, United States
                                                                              Secretary of Veterans Affairs,
                                                                         16                  Defendants.
                                                                         17                                                    /

                                                                         18                                          INTRODUCTION
                                                                         19          This concerns the second of a series of three (so far) civil actions brought against the
                                                                         20   Veterans Administration by an applicant for employment. This order denies her motion to
                                                                         21   vacate the judgment against her in the second action.
                                                                         22                                            STATEMENT
                                                                         23          In July 2017, New Mexico Veterans Affairs Medical Center (VAMC) terminated medical
                                                                         24   instrument technician and pro se plaintiff Tatyana Drevaleva for allegedly taking leave without
                                                                         25   permission (Dkt. No. 1 at 29, 30). In May 2018, without disclosing her 2017 VAMC
                                                                         26   termination, plaintiff applied to work at the Minneapolis VAMC and received a tentative job
                                                                         27   offer. After conducting a background check, however, Minneapolis VAMC learned about
                                                                         28   the 2017 VAMC termination and subsequently rescinded the offer (Dkt. No. 12 at 3).
                                                                          1          Specifically, a Human Resources official determined that she was not suitable for a
                                                                          2   medical instrument technician position citing “[s]uitability factor 1 of 5 CFR 731.202(b) and
                                                                          3   Additional consideration 1, 4, and 7 of 5 CFR 731.202(c) . . . As [plaintiff] did not properly
                                                                          4   request [her] time off for [her] trip thru the proper chain, this is misconduct and negligence in
                                                                          5   employment, making [her] unsuitable for a position at the MPLS VAMC.” When plaintiff asked
                                                                          6   for reconsideration, the official declared that “. . . the suitability determination was made [in
                                                                          7   accordance with] 5 CFR 731.202 . . . ” and closed the matter (Dkt. No. 12-1 at 4-6).
                                                                          8          Plaintiff filed suit in March 2019 against defendants United States of America, United
                                                                          9   States Department of Veterans Affairs, the Office of Resolution Management of the Department
                                                                         10   of Veterans Affairs, and Acting United States Secretary of Affairs Mr. Peter O’Rourke. A prior
                                                                         11   order dated September 20, 2019 granted defendants’ motion to dismiss for lack of subject-matter
United States District Court
                               For the Northern District of California




                                                                         12   jurisdiction (Dkt. No. 35). That order held that the Civil Service Reform Act of 1978 (CSRA)
                                                                         13   authorized the Merit Systems Protection Board (MSPB) with jurisdiction to review Minneapolis
                                                                         14   VAMC’s suitability determination and, therefore, precluded judicial review under the APA.
                                                                         15   On September 28, plaintiff moved to vacate the judgment pursuant to Rule 60(a) (Dkt. No. 37).
                                                                         16                                               ANALYSIS
                                                                         17          Rule 60(a) sets forth that “[t]he court may correct a clerical mistake or a mistake arising
                                                                         18   from oversight or omission whenever one is found in a judgment order, or other part of the
                                                                         19   record. The court may do so on motion or on its own, with or without notice.” Plaintiff argues
                                                                         20   that because she applied for a position in excepted service, the aforementioned order wrongly
                                                                         21   held that the MSPB had jurisdiction to hear her complaint (Dkt. No. 37 at 15). This order
                                                                         22   disagrees.
                                                                         23          Our court of appeals holds that the CSRA’s comprehensive remedial nature indicates
                                                                         24   congressional intent to preclude federal judicial review of certain government employment
                                                                         25   actions. Veit v. Heckler, 746 F. 2d 508, 509 (9th Cir. 1984). The CSRA created the MSPB
                                                                         26   and gave it jurisdiction over suitability determinations. See 5 U.S.C. § 1204(a)(1); 5 C.F.R.
                                                                         27   § 731.501. The MSPB has appellate jurisdiction over (5 C.F.R. § 1201.3(a)(9)):
                                                                         28                  [a]ction based on suitability determinations, which relate to an
                                                                                             individual’s character or conduct that may have an impact on the

                                                                                                                                2
                                                                          1                  integrity or efficiency of the service. Suitability actions
                                                                                             include the cancellation of eligibility, removal, cancellation
                                                                          2                  of reinstatement eligibility, and debarment. A non-selection
                                                                                             or cancellation of eligibility for a specific position based on
                                                                          3                  an objection to an eligible or a pass over of a preference eligible
                                                                                             under 5 CFR 332.406 is not a suitability action.
                                                                          4
                                                                                     Section 731.101(a) from Title 5 of the Code of Federal Regulations establishes the
                                                                          5
                                                                              criteria and procedures that agencies must follow when making suitability determinations.
                                                                          6
                                                                              A covered position is in the competitive service, the excepted service where the incumbent
                                                                          7
                                                                              can be noncompetitively converted to the competitive service, and a career appointment in
                                                                          8
                                                                              the Senior Executive Service. 5 C.F.R. § 731.101(b). An applicant is a person who is being
                                                                          9
                                                                              considered or has been considered for employment. Ibid. Section 731.202(b) lists specific
                                                                         10
                                                                              factors that agencies must consider when determining whether a person is suitable for
                                                                         11
United States District Court




                                                                              employment. Section 731.202(c) then lists additional considerations that agencies must regard
                               For the Northern District of California




                                                                         12
                                                                              with discretion.
                                                                         13
                                                                                     Although our court of appeals has not spoken precisely on this issue, the Court of
                                                                         14
                                                                              Appeals for the Federal Circuit clarified that the MSPB has jurisdiction to review an applicant’s
                                                                         15
                                                                              non-selection resulting from a suitability determination considered under Section 731.202.
                                                                         16
                                                                              In Burroughs v. MSPB, the Federal Aviation Administration found an applicant unsuitable
                                                                         17
                                                                              for hire because he lacked requisite education and experience. 73 F. App’x 415, 417 (Fed. Cir.
                                                                         18
                                                                              2003). The MSPB dismissed applicant’s appeal because the suitability determination was not
                                                                         19
                                                                              based on any of the suitability factors set forth in Section 731.202. The Federal Circuit affirmed
                                                                         20
                                                                              that the applicant failed to allege an appealable non-selection. It held that the MSPB had
                                                                         21
                                                                              jurisdiction over adverse suitability determinations based on factors related to performance
                                                                         22
                                                                              and behavior including misconduct or negligence in employment. Ibid.
                                                                         23
                                                                                     In Folio v. Department of Homeland Security, the Federal Circuit held that the MSPB has
                                                                         24
                                                                              “. . . jurisdiction to review all aspects of an unsuitability determination, including whether the
                                                                         25
                                                                              charged conduct renders an individual unsuitable for the position in question.” 402 F.3d 1350,
                                                                         26
                                                                              1356 (Fed. Cir. 2005). In that case, the agency rescinded a job applicant’s tentative offer for
                                                                         27
                                                                              employment following a background check. An administrative judge misinterpreted Section
                                                                         28
                                                                              731.501 as limiting the MSPB’s jurisdiction to review the relationship between the “specific

                                                                                                                                3
                                                                          1   factors” set forth in Section 731.202(b) and the “additional considerations” set forth in Section
                                                                          2   731.202(c). The Federal Circuit vacated and remanded that judgment. It clarified that the
                                                                          3   MSPB was only precluded from reviewing or modifying the ultimate “action” taken, which was
                                                                          4   left to the Office of Personnel Management or the appropriately delegated agency. The general
                                                                          5   determination based on the factors listed in Section 731.202, however, is still reviewable by
                                                                          6   the MSPB. Id. at 1355.
                                                                          7          Both Burroughs and Folio are persuasive and not in conflict with our court of appeals’
                                                                          8   view that the CSRA supplants any jurisdiction of the MSPB by federal courts under the APA.
                                                                          9   Veit v. Heckler, 746 F. 2d 508, 509 (9th Cir. 1984). Plaintiff replies that because she did not
                                                                         10   apply for a position in competitive service, she could not be subject to a suitability action
                                                                         11   pursuant to Part 731 (Dkt. No. 37 at 15). The Minneapolis VAMC official, however, declared
United States District Court
                               For the Northern District of California




                                                                         12   that the agency rescinded the job offer because of a suitability determination made under
                                                                         13   Section 731.202. The Federal Circuit holds that the MSPB has jurisdiction to review all
                                                                         14   aspects of determinations deeming an applicant unsuitable for hire under Section 731.202.
                                                                         15   See Burroughs v. MSPB, 73 F. App’x 415, 417 (Fed. Cir. 2003); Folio v. Dep’t of Homeland
                                                                         16   Sec., 402 F. 3d 1350, 1354 (Fed. Cir. 2005). So too here. Neither the MSPB nor Federal Circuit
                                                                         17   have held that an applicant must apply to a covered position to maintain the MSPB’s jurisdiction
                                                                         18   over a suitability determination. Plaintiff’s motion to vacate the previous order for this reason is,
                                                                         19   therefore, DENIED.
                                                                         20          Plaintiff then argues for judicial review of Minneapolis VAMC’s decision because it
                                                                         21   allegedly violated both the substantive due process and the Due Process Clause of the Fifth
                                                                         22   Amendment. These constitutional violations were never pled. Because these claims do not
                                                                         23   introduce any instances of mistake, newly discovered evidence, or misconduct, this order will
                                                                         24   not reopen the case on those matters at this late stage.
                                                                         25          At the end of her motion to vacate, plaintiff mistakenly asserts that 5 U.S.C. § 702 allows
                                                                         26   judicial review of her amended petition under the APA. This order disagrees. The APA is
                                                                         27   inapplicable where particular statutes preclude judicial review, or where agency action is
                                                                         28


                                                                                                                                4
                                                                          1   committed to agency discretion by law. 5 U.S.C. § 701(a). The CSRA preempts APA review in
                                                                          2   this case for the reasons stated above.
                                                                          3                                             CONCLUSION
                                                                          4          In light of the foregoing, plaintiff’s motion to vacate is DENIED. No more motions by
                                                                          5   plaintiff will be entertained herein.
                                                                          6
                                                                          7          IT IS SO ORDERED.
                                                                          8
                                                                          9   Dated: November 6, 2019.
                                                                                                                                 WILLIAM ALSUP
                                                                         10                                                      UNITED STATES DISTRICT JUDGE
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             5
